DISMISS; and Opinion Filed June 7, 2016.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00361-CR

                       ASHLEY MEGAN CATENA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-82264-2015

                            MEMORANDUM OPINION
                       Before Justices Francis, Fillmore, and Schenck
                                Opinion by Justice Fillmore

       Appellant has filed a motion to withdraw the appeal. Appellant’s counsel has approved

the motion.

       This Court hereby GRANTS the motion to withdraw and ORDERS the appeal

DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM
Do Not Publish
TEX. R. APP. P. 47

160361F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

ASHLEY MEGAN CATENA, Appellant                    On Appeal from the 296th Judicial District
                                                  Court, Collin County, Texas
No. 05-16-00361-CR         V.                     Trial Court Cause No. 296-82264-2015.
                                                  Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                      Justices Francis and Schenck participating.

       Based on the Court’s opinion of this date, we GRANT appellant’s motion to voluntarily
dismiss her appeal and DISMISS the appeal.


Judgment entered this 7th day of June, 2016.